UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (Registrant's telephone number, including area code): (414) 765-6609 Date of fiscal year end:November 30, 2014 Date of reporting period:November 30, 2014 Item 1. Reports to Stockholders. Semper MBS Total Return Fund Investor Class – SEMPX Institutional Class – SEMMX Semper Short Duration Fund Investor Class – SEMRX Institutional Class – SEMIX Annual Report November 30, 2014 SEMPER FUNDS Table of Contents Shareholder Letter 1 Allocation of Portfolio Assets 7 Expense Example 9 Investment Highlights 11 Schedule of Investments 13 Statements of Assets and Liabilities 42 Statements of Operations 45 Statements of Changes in Net Assets 46 Financial Highlights 50 Notes to Financial Statements 54 Report of Independent Registered Public Accounting Firm 70 Notice to Shareholders 71 Information about Trustees and Officers 72 Householding 75 Privacy Notice 76 SEMPER FUNDS January 7, 2015 Dear Shareholder, The Semper MBS Total Return Fund (the “MBS Fund” or a “Fund”) completed its first full fiscal year on November 30th, 2014, crossing $150 million of assets during November, a five-fold increase in assets since the Fund’s commencement of operations in July, 2013.For the 12-month period ended November 30, 2014, performance for the Institutional Class was 9.18%, and for the Investor Class was 8.84%.The performance of the Barclays Capital U.S. Mortgage Backed Securities (“MBS”) Index during this same period was 5.42%.The primary strategies during the year remained unchanged.The MBS Fund, under normal market conditions, invests at least 80% of net assets in MBS, and seeks to provide a high level of risk-adjusted current income and capital appreciation.During the fiscal year, the majority of Fund assets, ranging between 60% and 75%, were invested in residential non-agency MBS (“RMBS”), and between 10% and 25% were invested in commercial MBS (“CMBS”).Performance for the Fund was positively primarily by the Fund’s high allocation to RMBS.The RMBS sector on average rose in price from continued strengthening of the residential real estate market and domestic economy, both of which improved the average credit quality of mortgage borrowers as further described below.This credit quality improvement led to reduced defaults and losses, enhancing the value of this category of securities.This improvement in mortgage credit quality did not have the same positive impact on the value of Agency MBS which comprise the Index.The Fund’s performance was also positively impacted by the yield to maturity of the portfolio, which was 4.76% as of November 30th, 2014, higher thanthe yield to maturity of Agency MBS (2.60% as measured by the Barclays Capital U.S. MBSIndex).The Fund’s Institutional share class 30 day SEC Yield as of November 30th, 2014 was 3.45% subsidized and 3.38% unsubsidized. The Fund’s excess performance relative to the Index was reduced by our strategy to maintain minimal interest rate risk.The average duration of the Fund during the period was below 2.5 years, significantly lower than duration of the Index which was greater than 4 years during the period. The decline in intermediate and long duration interest rates during the period as described below resulted in the average price of securities in the Index rising in price more than the positive price movement of the Fund’s securities. 2014 had periods of both very low volatility in equity and fixed income markets driven in large part by continued Federal Reserve Board (the “Fed”) accommodation, and very high volatility created by global economic uncertainty, geopolitical events, and ultimately uncertainty surrounding the unwinding of Fed accommodation.Going into 2014, consensus was that interest rates would continue to rise from the 2.75% 10-Year Treasury yield as of November 30, 2013, to the mid-3’s by the end of 2014.In fact, the reverse occurred, with the Treasury yield falling to below 2.2% as of November 30, 2014.The overall real estate market, both residential and commercial, continued to improve during 2014, albeit at more modest levels than in the prior three years.Average home price appreciation slowed from a double digit rate to mid-single digits, while most other credit metrics for the mortgage market 1 SEMPER FUNDS showed continued improvement.The percentage of homeowners with negative equity in their homes continued to decline, and overall fundamental strength of the MBS market improved.This in turn drove prices higher and yield spreads lower for most sectors, which combined with a 4% average yield to maturity on the Fund investments (theaverage of the beginning and ending yield to maturity during the twelve month period), to generate the Fund’s performance for this twelve month period.At the end of November, the MBS Fund’s portfolio was well diversified with over 250 positions.Fifty nine percent of the Fund’s portfolio was invested in Non-Agency RMBS, 7% in Agency MBS, 17% in Non-Agency CMBS, 6% in asset-backed securities, and 10% in cash equivalents.The portfolio’s effective duration, or interest rate sensitivity, was approximately 1.9 years. We expect that the portfolio’s overall structure in 2015 will remain similar, with a significant allocation to Non-Agencies, modest exposure to Agency MBS, some allocation to CMBS, and targeting lower interest rate sensitivity of approximately two years.With a strengthening U.S. economy and an expectation that the Fed may begin raising their target interest rate in the middle of the year, we believe that a continuation of our strategy to invest in securities with credit sensitivity to improving real estate fundamentals but relatively little interest rate sensitivity should best position the MBS Fund to potentially perform well in 2015, on both an absolute and relative basis. We believe the environment of improving domestic economic conditions and steady or modestly rising rates positions Non-Agency RMBS to potentially be a top performing fixed income sector again in 2015.A combination of optionality to improving economic fundamentals combined with the positive supply/demand dynamics of this legacy market in which declining supply has met with stable to growing demand can provide a tailwind to prices, even in a rising rate environment.In addition to that, bond structural features like floating rate coupons, low dollar prices, and seasoning, and market structural inefficiencies such as price opacity, lack of a benchmark index, market fragmentation, differentiation of credit assumptions, and analytical complexity from factors including evolving servicer behavior provide additional potential sources of positive excess return.We believe many of the same features make portions of the CMBS market equally attractive.Specifically, our 2015 outlook for Non-Agency CMBS is driven by improving commercial real estate (CRE) fundamentals, favorable technicals, and the relative attractiveness of the sector versus competing assets.Finally, we feel that rates, supply/demand technicals, and policy uncertainty present obstacles to Agency MBS in the coming year, and as a result we expect to maintain a limited allocation to this sector. 2 SEMPER FUNDS As of November 30th, 2014 the MBS Fund had the following characteristics relative to the Index: * Credit quality distribution is determined by using the highest credit rating for each security from Moody’s, Standard & Poor’s, Fitch Ratings, and DBRS rating agencies. The Semper Short Duration Fund (the “Short Duration Fund” or a “Fund”) completed its fourth fiscal year on November 30th, 2014, ending the year with over $62 million of assets.For the 12-month period ended November 30, 2014, performance for the Institutional Class was 2.11%, and for the Investor Class was 1.86%.The performance of the Barclays Capital 1-3 Year U.S. Government Index during this same period was 0.75%.The performance of the Barclays Capital 1-3 Year U.S. Treasury Index returned 0.74% during this period. In contrast to the rally in the intermediate and long maturity segments of the yield curve, the 2-year Treasury yield rose during the Short Duration Fund’s fiscal year, from approximately 0.3% to 0.5%, consistent with the market’s increasing 3 SEMPER FUNDS expectation that the Fed will begin raising the Fed Funds rate in 2015.As a result, the portfolio’s low duration relative to the Barclays Capital 1-3 Year U.S. Government Index and the Barclays Capital 1-3 Year Treasury Index, in a range of 0.9 years to 1.5 years versus 1.9 years for the indices, was a source of excess return, as rising interest rates generally result in declining bond prices.The primary source of performance for the Fund, and for the excess return relative to the indices, was incremental yield earned by the Fund from its overweighting in spread sectors including MBS, CMBS, ABS, and municipal securities.For most of the period, this allocation to non-Treasury and non-Government Agency debentures was over 80%.The Fund earned yield in excess of yield of comparable duration Treasuries and Government Agency debentures during the period.For example, the Fund’s Institutional share class 30 day SEC yield (subsidized and unsubsidized) as of November 30th, 2014 was 2.55% and 2.41% respectively, versus the Barclays Capital 1-3 Year U.S. GovernmentIndex yield of 0.52%. The Short Duration Fund invests primarily in high quality fixed income securities with maturity dates or average maturities (also called effective maturities or average lives) generally three years and under.Although mortgage-backed securities (“MBS”) are issued with stated maturities that may be 15, 30, or even 40 years, scheduled monthly and unscheduled payments of principal on the securities’ underlying mortgages significantly shorten the securities’ effective maturities.Asset-backed securities (“ABS”) have structures and characteristics similar to those of MBS. Accordingly, the effective maturity, or interest rate sensitivity, of the Fund’s investments have been generally three years and under. For most of the fiscal year, duration was kept below 1.5-2 years, in expectation for rising interest rates.Semper invested in a combination of Treasury, agency, municipal, and securitized debt instruments with a focus onmaintaining a high quality, highly liquid, well diversified portfolio of securities that we believe have the ability to be in a position to benefit from current market conditions.Semper continued to sell Treasury securities short to offset the interest rate sensitivity of certain of the Fund’s longer maturity positions, while maintaining the attractive yield offered by these securities, including municipals and GNMA (Ginnie Mae) project loans. At the end of November, the Short Duration Fund was well diversified with over 150 positions.Six percent of the Fund’s portfolio was invested in U.S. Treasuries, 24% in RMBS, 33% in CMBS, 19% in ABS, 11% in municipal securities, and 8% in cash equivalents.The portfolio’s effective duration, or interest rate sensitivity, was approximately 0.9 years. We expect that the portfolio’s overall structure in 2015 will remain similar, with a significant allocation to RMBS and CMBS, and low interest rate sensitivity.With a strengthening U.S. economy and an expectation that the Fed will begin raising their target interest rate in the middle of the year, we believe that a continuation of our strategy to invest in securities with credit sensitivity to improving real estate fundamentals but relatively little interest rate sensitivity can best position the Fund to potentially perform well in 2015. 4 SEMPER FUNDS As of November 30th, 2014 the Short Duration Fund had the following characteristics relative to the Index: * Credit quality distribution is determined by using the highest credit rating for each security from Moody’s, Standard & Poor’s, Fitch Ratings, and DBRS rating agencies.Credit ratings are provided by rating agencies based on their analysis of the issuer’s credit worthiness.The highest rating given is AAA and the lowest is C. Sincerely, Semper Capital Management, L.P. Past performance is not a guarantee of future results. Opinions expressed are those of Semper Capital Management, L.P. (“Semper”), the Funds’ investment adviser, and are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible. The Funds invest in debt securities: As interest rates rise, the value of debt securities decrease; whereas prepayment risk tends to occur during periods of declining interest rates. This risk is usually greater for longer-term debt securities. Recent turbulence in the financial markets and reduced liquidity in credit and fixed-income market may have an adverse effect on the Fund. Investments in Mortgage-Backed and Asset-Backed Securities include additional risks that investors should be aware of such as credit risk, interest rate risk, prepayment risk, real estate market risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Many of the risks of investing in commercial mortgage-backed securities reflect the risks of investing in the real estate securing the underlying mortgage loans. Accordingly, the Funds may not be suitable for all investors. 5 SEMPER FUNDS In addition, the MBS Total Return Fund invests in lower-rated and non-rated securities that present a greater risk of loss to principal and interest than higher-rated securities. The Fund regularly makes short sales of securities, which involves the risk that losses to those securities may exceed the original amount invested by the Fund. The Fund may invest in securities that are less liquid which can be difficult to sell. The Fund may use certain types of investment derivatives such as futures, forwards, and swaps. Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments. The Fund may use leverage which may exaggerate the effect of any increase or decrease in the value of portfolio securities. The Fund may invest in TBA securities which involve interest rate and investment exposure risks. The Fund may invest in When-Issued securities which may involve less favorable prices for securities, when delivered, and failure to deliver securities could cause a loss to the Fund. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete listing of Fund holdings, please refer to the Schedule of Investments in this report. Diversification does not assure a profit nor protect against loss in a declining market. The Barclays Capital U.S. Mortgage Backed Securities Index covers agency mortgage-backed pass-through securities – both fixed-rate and hybrid ARM – issued by Ginnie Mae (GNMA), Fannie Mae (FNMA), and Freddie Mac (FHLMC).Pool aggregates must have at least $250 million outstanding with a weighted average maturity of at least one year. The Barclays 1-3 Year U.S. Government Index covers U.S. Treasury and agency securities issued by the U.S. Government with a maturity from 1 up to but not including 3 years.This unmanaged index contains only dollar-denominated issues with at least $250 million par outstanding. The Barclays 1-3 Year U.S. Treasury Index covers U.S. Treasury securities issued by the U.S. Government with a maturity from 1 up to but not including 3 years.This unmanaged index contains only dollar-denominated issues with at least $250 million par outstanding. Effective Duration: Calculation for bonds with cash flow variability.It takes into account that expected cash flows will fluctuate as interest rates change. Yield: Interest income divided by price for a bond or portfolio of bonds. Yield to Maturity:Anticipated rate of return on a bond or portfolio of bonds if held until the maturity date. 30 Day SEC Yield: Standardized yield which is calculated based on a 30-day period ending on the last day of the previous month.It is computed by dividing the net investment income per share earned during the period by the maximum offering price per share on the last day of the period. One cannot invest directly in an index. This report must be preceded or accompanied by a prospectus. The Semper Funds are distributed by Quasar Distributors, LLC. 6 SEMPER MBS TOTAL RETURN FUND ALLOCATION OF PORTFOLIO ASSETS at November 30, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. 7 SEMPER SHORT DURATION FUND ALLOCATION OF PORTFOLIO ASSETS at November 30, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. 8 SEMPER FUNDS EXPENSE EXAMPLE at November 30, 2014 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/14 – 11/30/14). Actual Expenses The information in the table under the heading “Actual” provides information about actual account values and actual expenses, with actual net expenses being limited to 1.00% and 0.75% per the operating expenses limitation agreement for the Semper MBS Total Return Fund – Investor Class and Institutional Class, respectively, and limited to 0.85% and 0.60% per the operating expenses limitation agreement for the Semper Short Duration Fund – Investor Class and Institutional Class, respectively.You will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use this information, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is different from the Fund’s actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 9 SEMPER FUNDS EXPENSE EXAMPLE at November 30, 2014 (Unaudited), Continued MBS Total Return Fund Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/14 11/30/14 6/1/14 – 11/30/14(1) Investor Class Actual Hypothetical (5% return before expenses) Institutional Class Actual Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratios, multiplied by the average account values over the period, multiplied by 183 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense.The annualized expense ratios of the Semper MBS Total Return Fund – Investor Class and Institutional Class are 1.00% and 0.75%, respectively. Short Duration Fund Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/14 11/30/14 6/1/14 – 11/30/14(1) Investor Class Actual(2) Hypothetical (5% return before expenses)(3) Institutional Class Actual(2) Hypothetical (5% return before expenses)(3) Expenses are equal to the Fund’s annualized expense ratios, multiplied by the average account values over the period, multiplied by 183 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense.The annualized expense ratios of the Semper Short Duration Fund – Investor Class and Institutional Class are 0.85% and 0.60%, respectively. Excluding interest expense on short positions, your actual expenses would be $4.27 and $3.02 for the Investor Class and Institutional Class, respectively. Excluding interest expense on short positions, your hypothetical expenses would be $4.31 and $3.04 for the Investor Class and Institutional Class, respectively. 10 SEMPER MBS TOTAL RETURN FUND Comparison of the change in value of a $1,000,000 investment in the Semper MBS Total Return Fund – Institutional Class vs the Barclays Capital U.S. MBS Index Since One Inception Average Annual Total Return Year (7/22/13) Semper MBS Total Return Fund – Investor Class 8.84% 12.87% Semper MBS Total Return Fund – Institutional Class 9.18% 13.16% Barclays Capital U.S. MBS Index 5.42% 4.71% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by calling 1-855-736-7799 (855-SEM-PRXX). Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Indices do not incur expenses and arenot available for investment. The Barclays Capital U.S. MBS Index covers agency mortgage-backed pass-through securities – both fixed-rate and hybrid adjustable rate mortgages – issued by Ginnie Mae (GNMA), Fannie Mae (FNMA), and Freddie Mac (FHLMC). Pool aggregates must have at least $250 million par outstanding with a weighted average maturity of at least one year. 11 SEMPER SHORT DURATION FUND Comparison of the change in value of a $1,000,000 investment in the Semper Short Duration Fund – Institutional Class vs the Barclays Capital 1-3 Year Government Index Since One Three Inception Average Annual Total Return Year Years (12/23/10) Semper Short Duration Fund – Investor Class 1.86% 1.95% 2.47% Semper Short Duration Fund – Institutional Class 2.11% 2.20% 2.74% Barclays Capital 1-3 Year Government Index 0.75% 0.61% 0.89% Barclays Capital 1-3 Year U.S. Treasury Index 0.74% 0.57% 0.87% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by calling 1-855-736-7799 (855-SEM-PRXX). Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Indices do not incur expenses and arenot available for investment. The Barclays Capital 1-3 Year Government Index (the “Index”) includes Treasury and agency securities issued by the U.S. Government with a maturity from one up to (but not including) three years.The Index contains only dollar denominated, investment grade issues with at least $250 million par outstanding.The total return of the Index includes the reinvestment of income. The Barclays 1-3 Year U.S. Treasury Index covers U.S. Treasury securities issued by the U.S. Government with a maturity from 1 up to but not including 3 years.This unmanaged index contains only dollar-denominated issues with at least $250 million par outstanding.The total return of the Index includes the reinvestment of income. 12 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2014 Principal Amount/Shares Value ASSET-BACKED SECURITIES – 6.4% American Residential Properties Trust $ 1.904%, due 9/17/31, Series 2014-SFR1, Class B (a)(d) $ 2.504%, due 9/17/31, Series 2014-SFR1, Class C (a)(d) Cajun Global, LLC 5.955%, due 2/20/41, Series 2011-1, Class A2 (d) CAN Capital Funding, LLC 3.117%, due 4/15/20, Series 2014-1A, Class A (d)(f) GE Business Loan Trust 0.442%, due 5/15/32, Series 2004-1, Class A (a)(d) 0.853%, due 5/15/32, Series 2004-1, Class B (a)(d) KeyCorp Student Loan Trust 0.764%, due 1/25/37, Series 2003-A, Class 2B (a) Newtek Small Business Loan Trust 3.606%, due 4/25/40, Series 2014-1, Class A (a)(d)(f) Oakwood Mortgage Investors, Inc. 0.403%, due 9/15/17, Series 2002-A, Class A1 (a) Structured Asset Securities Corp. 3.357%, due 1/25/31, Series 2003-AL2, Class A (d) Vericrest Opportunity Loan Trust 4.250%, due 9/25/43, Series 2014-NPL6, Class A2 (d)(f) 4.750%, due 11/25/54, Series 2014-NPL9, Class A2 (d)(f) Westgate Resorts, LLC 3.250%, due 12/20/26, Series 2014-1A, Class B (d) Total Asset-Backed Securities (cost $9,730,588) The accompanying notes are an integral part of these financial statements. 13 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value COMMERCIAL MORTGAGE-BACKED SECURITIES – AGENCY – 0.3% GNMA REMIC Trust $ 1.881%, due 3/16/46, Series 2013-46, Class AC (a) $ 1.062%, due 8/16/52, Series 2012-25, Class IO (a) Total Commercial Mortgage-Backed Securities – Agency (cost $510,277) COMMERCIAL MORTGAGE-BACKED SECURITIES – NON-AGENCY – 16.6% American Homes 4 Rent 2.750%, due 6/17/31, Series 2014-SFR1, Class E (a)(d) Banc of America Commercial Mortgage Trust 5.305%, due 12/10/42, Series 2004-6, Class G (a)(d) 5.547%, due 6/10/49, Series 2007-3, Class AJ (a) Barclays Commercial Mortgage Securities, LLC 2.714%, due 8/15/27, Series 2014-BXO, Class D (a)(d) Bayview Commercial Asset Trust 0.605%, due 4/25/35, Series 2005-1, Class M2 (a)(d) 0.555%, due 4/25/36, Series 2006-1, Class M2 (a)(d) Bear Stearns Commercial Mortgage Securities Trust 5.433%, due 3/11/39, Series 2006-PW11, Class D (a)(d) 4.898%, due 6/11/41, Series 2005-PWR8, Class D 5.611%, due 9/11/41, Series 2006-PW13, Class AJ (a) 0.080%, due 6/11/50, Series 2007-PW18, Class X1 (a)(d) Business Loan Express Business Loan Trust 1.155%, due 4/25/29, Series 2003-1A, Class A (a)(d)(f) 1.105%, due 5/15/29, Series 2003-AA, Class A (a)(d)(f) 0.955%, due 6/27/33, Series 2005-1A, Class M (a)(d)(f) The accompanying notes are an integral part of these financial statements. 14 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value Business Loan Express Business Loan Trust (Continued) $ 0.395%, due 10/20/38, Series 2006-AA, Class A (a)(d) $ CBA Commercial Small Balance Commercial Mortgage 0.405%, due 6/25/38, Series 2006-1A, Class A (a)(d) CNL Commercial Mortgage Loan Trust 0.795%, due 10/20/27, Series 2001-1A, Class A (a)(d) 2.655%, due 10/20/27, Series 2001-1A, Class B (a)(d)(f) 0.875%, due 3/23/28, Series 2001-2A, Class A (a)(d) 0.755%, due 10/25/28, Series 2002-1A, Class A (a)(d) 0.956%, due 3/27/29, Series 2002-2A, Class A (a)(d) 0.595%, due 10/25/30, Series 2003-2A, Class A1 (a)(d) 0.655%, due 5/15/31, Series 2003-1A, Class A1 (a)(d) Comm Mortgage Trust 5.377%, due 12/10/46, Series 2006-C8, Class AJ Credit Suisse First Boston Mortgage Securities 5.792%, due 1/15/37, Series 2004-C1, Class H (a)(d) 5.493%, due 11/15/37, Series 2004-C5, Class H (a)(d) 5.279%, due 8/15/38, Series 2005-C4, Class E (a)(d) Credit Suisse Commercial Mortgage Trust 5.538%, due 9/15/39, Series 2006-C4, Class AJ (a) 5.898%, due 9/15/39, Series 2007-C4, Class AJ (a) GE Commercial Mortgage Corp. 5.312%, due 11/10/45, Series 2005-C4, Class AJ (a) Invitation Homes Trust 2.400%, due 12/17/30, Series 2013-SFR1, Class D (a)(d) 1.655%, due 6/17/31, Series 2014-SFR1, Class B (a)(d) The accompanying notes are an integral part of these financial statements. 15 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value JP Morgan Chase Commercial Mortgage Securities Trust $ 4.971%, due 9/12/37, Series 2005-CB12, Class B (a) $ 5.300%, due 7/15/41, Series 2004-LN2, Class D (a) 5.865%, due 4/15/45, Series 2006-LDP7, Class B (a) 6.011%, due 2/15/51, Series 2007-LDP12, Class B (a) LB Commercial Mortgage Loan Trust 5.903%, due 7/15/44, Series 2007-C3, Class AJ (a) LB-UBS Commercial Mortgage Trust 5.094%, due 12/15/39, Series 2004-C8, Class G (a)(d) Lehman Brothers Small Balance Commercial 0.405%, due 2/25/30, Series 2005-1A, Class A (a)(d) 1.105%, due 2/25/30, Series 2005-1A, Class B (a)(d) 0.405%, due 9/25/30, Series 2005-2A, Class 1A (a)(d) 0.375%, due 4/25/31, Series 2006-1A, Class 1A (a)(d) 0.385%, due 4/25/31, Series 2006-1A, Class 2A (a)(d) 0.465%, due 4/25/31, Series 2006-1A, Class M1 (a)(d) 0.582%, due 4/25/31, Series 2006-1A, Class M2 (a)(d) ML-CFC Commercial Mortgage Trust 5.876%, due 6/12/46, Series 2006-2, Class B (a)(d) Morgan Stanley Capital I Trust 5.070%, due 12/13/41, Series 2005-T17, Class E (a)(d) Velocity Commercial Capital Loan Trust 6.052%, due 9/25/44, Series 2014-1, Class M2 (a)(d)(f) The accompanying notes are an integral part of these financial statements. 16 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value Wachovia Bank Commercial Mortgage Trust $ 5.257%, due 7/15/42, Series 2005-C20, Class E (a)(d) $ 5.360%, due 12/15/44, Series 2005-C22, Class B (a) 5.672%, due 10/15/48, Series 2006-C28, Class B (a) 5.368%, due 11/15/48, Series 2006-C29, Class AJ (a) Total Commercial Mortgage-Backed Securities – Non-Agency (cost $25,364,624) RESIDENTIAL MORTGAGE-BACKED SECURITIES – AGENCY – 0.2% FNMA REMIC Trust 2.000%, due 10/25/40, Series 2013-53, Class CB GNMA II Pool 2.523%, due 9/20/63, Pool #899223 Total Residential Mortgage-Backed Securities – Agency (cost $288,346) RESIDENTIAL MORTGAGE-BACKED SECURITIES – NON-AGENCY – 59.3% ABSC Long Beach Home Equity Loan Trust 8.550%, due 9/21/30, Series 2000-LB1, Class AF5 (a) Accredited Mortgage Loan Trust 4.330%, due 6/25/33, Series 2003-1, Class A1 ACE Security Corp. Home Equity Loan Trust 1.325%, due 7/25/33, Series 2003-NC1, Class M1 (a) Adjustable Rate Mortgage Trust 2.754%, due 8/25/35, Series 2005-4, Class 3A1 (a) 2.758%, due 9/25/35, Series 2005-5, Class 2A1 (a) 0.695%, due 11/25/35, Series 2005-6A, Class 1A1 (a) Aegis Asset Backed Securities Trust 1.205%, due 1/25/34, Series 2003-3, Class M1 (a) The accompanying notes are an integral part of these financial statements. 17 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value AFC Home Equity Loan Trust $ 1.085%, due 11/24/28, Series 1998-4, Class 2A2 (a) $ 1.035%, due 2/25/29, Series 1999-1, Class 1A1 (a) AFC Trust Series 0.905%, due 10/25/30, Series 2000-3, Class 1A (a)(d) American Home Mortgage Investment Trust 5.064%, due 9/25/35, Series 2005-2, Class 5A1 6.100%, due 1/25/37, Series 2007-A, Class 13A1 (d) 1.914%, due 4/25/44, Series 2004-1, Class 3A (a) Amresco Residential Securities Mortgage Loan Trust 1.405%, due 11/25/29, Series 1999-1, Class M1 (a) Asset Backed Funding Certificates 2.255%, due 2/25/32, Series 2002-WF2, Class M2 (a) Banc of America Alternative Loan Trust 6.000%, due 7/25/34, Series 2004-6, Class 3A3 6.000%, due 12/25/34, Series 2004-11, Class 1CB1 6.000%, due 1/25/37, Series 2006-9, Class 2NC1 Banc of America Funding Corp. 2.669%, due 12/20/34, Series 2004-B, Class 1A1 (a) 2.669%, due 12/20/34, Series 2004-B, Class 1A2 (a) 2.952%, due 12/20/34, Series 2004-B, Class 3A2 (a) 2.801%, due 12/20/34, Series 2004-C, Class 1B2 (a) 0.415%, due 5/20/35, Series 2005-C, Class A2 (a) 2.382%, due 9/20/35, Series 2005-F, Class 1X (a) 45.141%, due 7/25/47, Series 2007-5, Class 7A2 (a) Banc of America Mortgage Securities 5.500%, due 1/25/34, Series 2003-10, Class 1A2 Bayview Financial Asset Trust 0.605%, due 3/25/37, Series 2007-SR1A, Class A (a)(d) 1.055%, due 3/25/37, Series 2007-SR1A, Class M2 (a)(d)(f) Bayview Financial Revolving Asset Trust 1.100%, due 12/28/40, Series 2005-E, Class A2A (a)(d) The accompanying notes are an integral part of these financial statements. 18 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value Bayview Financial Revolving Asset Trust (Continued) $ 1.170%, due 12/28/40, Series 2005-E, Class A1 (a)(d) $ Bear Stearns Adjustable Rate Mortgage Trust 2.663%, due 9/25/34, Series 2004-6, Class 2A2 (a) 5.606%, due 2/25/36, Series 2005-12, Class 24A1 (a) Bear Stearns ALT-A Trust 2.504%, due 11/25/34, Series 2004-11, Class 2A6A (a) Bear Stearns Asset Backed Securities Trust 5.500%, due 11/25/33, Series 2003-AC6, Class A3 0.623%, due 9/25/34, Series 2005-CL1, Class A1 (a) 0.530%, due 9/25/35, Series 2005-SD4, Class 1X (a) Bella Vista Mortgage Trust 0.695%, due 2/22/35, Series 2005-1, Class 2A (a) Carrington Mortgage Loan Trust 0.255%, due 6/25/37, Series 2007-HE1, Class A1 (a) CDC Mortgage Capital Trust 0.775%, due 1/25/33, Series 2002-HE1, Class A (a) 2.630%, due 3/25/34, Series 2003-HE4, Class M2 (a) Chase Funding Mortgage Loan Asset-Backed Certificates 6.333%, due 4/25/32, Series 2002-2, Class 1A5 5.159%, due 11/25/32, Series 2003-4, Class 1M1 (a) CIT Group Home Equity Loan Trust 6.710%, due 2/25/33, Series 2002-1, Class AF5 Citicorp Mortgage Securities Trust 5.500%, due 6/25/36, Series 2006-3, Class 3A1 5.500%, due 2/25/37, Series 2007-2, Class 3A1 5.500%, due 7/25/37, Series 2007-6, Class 3A1 Citigroup Mortgage Loan Trust 6.000%, due 7/25/34, Series 2004-NCM1, Class 2A2 2.650%, due 7/25/36, Series 2006-AR5, Class 1A3A The accompanying notes are an integral part of these financial statements. 19 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value Citigroup Mortgage Loan Trust (Continued) $ 0.225%, due 1/25/37, Series 2008-RR1, Class A1A1 (a)(d) $ 6.333%, due 1/25/37, Series 2007-OPX1, Class A4B CitiMortgage Alternative Loan Trust 6.000%, due 10/25/36, Series 2006-A5, Class 3A1 Conseco Finance Home Loan Trust 10.260%, due 8/15/31, Series 2000-E, Class B1 (a)(f) Countrywide Alternative Loan Trust 7.000%, due 9/25/34, Series 2004-J8, Class 1A1 5.500%, due 12/25/35, Series 2005-57CB, Class 3A3 6.000%, due 5/25/36, Series 2006-7CB, Class 1A6 6.000%, due 2/25/37, Series 2006-45T1, Class 1A15 Countrywide Asset-Backed Certificates 4.456%, due 10/25/35, Series 2005-4, Class AF3 (a) Countrywide Home Equity Loan Trust 0.375%, due 12/15/29, Series 2004-G, Class 2A (a) Countrywide Home Loans 5.000%, due 6/25/18, Series 2003-15, Class 2A1 2.465%, due 8/25/34, Series 2004-12, Class 12A1 (a) 2.363%, due 10/20/34, Series 2004-15, Class 3A (a) 5.500%, due 10/25/34, Series 2004-19, Class A15 6.000%, due 10/25/34, Series 2005-8R, Class A3 0.575%, due 11/25/34, Series 2004-R2, Class 1AF1 (a)(d) 0.475%, due 3/25/35, Series 2005-2, Class 1A1 (a) 6.000%, due 3/25/35, Series 2005-R1, Class 2A1 (d) 2.742%, due 4/25/35, Series 2005-11, Class 1A2 (a) 18.411%, due 1/25/36, Series 2005-30, Class A2 (a) 2.528%, due 4/20/36, Series 2006-HYB2, Class 3A1 (a) 6.250%, due 10/25/36, Series 2006-15, Class A1 6.000%, due 12/25/36, Series 2008-2R, Class A1 2.550%, due 3/25/37, Series 2007-HYB1, Class 3A1 (a) The accompanying notes are an integral part of these financial statements. 20 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value Credit Suisse First Boston Mortgage Securities Corp. $ 7.500%, due 6/25/20, Series 1997-2, Class A (d) $ 5.118%, due 5/25/32, Series 2002-10, Class 1M2 (a) 2.234%, due 3/25/33, Series 2003-AR9, Class CB1 (a) 2.255%, due 2/25/34, Series 2004-AR1, Class 6M2 (a) 5.500%, due 2/25/35, Series 2005-1, Class 2A6 Credit Suisse Mortgage Trust 5.000%, due 4/25/29, Series 2007-5, Class 9A2 5.750%, due 12/26/35, Series 2005-1R, Class 2A5 (d) 6.000%, due 5/27/36, Series 2009-12R, Class 15A1 (d) 6.500%, due 7/26/36, Series 2007-5R, Class A5 5.500%, due 11/25/36, Series 2006-9, Class 2A1 6.500%, due 11/25/36, Series 2006-9, Class 4A13 2.706%, due 4/30/37, Series 2011-6R, Class 4A2 (a)(d) CSAB Mortgage Backed Trust 5.898%, due 5/25/37, Series 2007-1, Class 1A1A (a) Delta Funding Home Equity Loan Trust 8.590%, due 5/15/30, Series 2000-1, Class M2 Deutsche Alt-A Securities, Inc. 5.500%, due 12/25/35, Series 2005-6, Class 1A3 0.365%, due 5/25/37, Series 2007-AR3, Class 1A2 (a) EMC Mortgage Loan Trust 0.895%, due 5/25/40, Series 2001-A, Class A (a)(d) Encore Credit Receivables Trust 0.645%, due 10/25/35, Series 2005-3, Class M2 (a) EquiFirst Mortgage Loan Trust 0.635%, due 4/25/35, Series 2005-1, Class M3 (a) Equity One ABS, Inc. 0.795%, due 5/25/32, Series 2001-3, Class AV1 (a) 6.039%, due 11/25/32, Series 2002-3, Class M1 (a) 5.221%, due 2/25/33, Series 2002-4, Class M1 (a) First Franklin Mortgage Loan Trust 0.775%, due 11/25/31, Series 2001-FF2, Class A1 (a) The accompanying notes are an integral part of these financial statements. 21 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value First Horizon Alternative Mortgage Securities $ 2.250%, due 5/25/35, Series 2005-AA3, Class 2A1 (a) $ 2.240%, due 9/25/35, Series 2005-AA7, Class 2A1 (a) First Horizon Mortgage Pass-Through Trust 6.000%, due 8/25/36, Series 2006-2, Class 1A7 2.382%, due 7/25/37, Series 2007-AR2, Class 2A1 (a) GMACM Home Equity Loan Trust 5.120%, due 4/25/33, Series 2003-HE2, Class A4 GS Mortgage Securities Corp. 7.500%, due 9/25/36, Series 2008-2R, Class 1A1 (a)(d) 7.500%, due 10/25/36, Series 2008-2R, Class 2A1 (a)(d) GSAA Home Equity Trust 0.425%, due 7/25/37, Series 2007-7, Class A4 (a) GSMPS Mortgage Loan Trust 7.587%, due 5/19/27, Series 1998-2, Class A (a)(d) 8.000%, due 1/25/36, Series 2006-RP1, Class 1A3 (d) 8.500%, due 1/25/36, Series 2006-RP1, Class 1A4 (d) GSR Mortgage Loan Trust 4.500%, due 1/25/21, Series 2006-2F, Class 5A1 0.455%, due 4/25/32, Series 2004-4, Class 2A4 (a) 7.495%, due 1/25/34, Series 2004-2F, Class 7A2 (a) 6.541%, due 11/25/34, Series 2004-13F, Class B1 (a) 0.485%, due 12/25/34, Series 2004-14, Class 2A1 (a) 2.767%, due 10/25/35, Series 2005-AR5, Class 1A1 (a) 5.500%, due 3/25/36, Series 2006-3F, Class 1A2 0.415%, due 8/25/46, Series 2006-OA1, Class 2A2 (a) GSRPM Mortgage Loan Trust 0.555%, due 3/25/37, Series 2007-1, Class A (a)(d) The accompanying notes are an integral part of these financial statements. 22 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value HarborView Mortgage Loan Trust $ 2.695%, due 2/25/36, Series 2006-2, Class 1A (a) $ 3.403%, due 6/19/36, Series 2006-3, Class 1A (a) Home Equity Asset Trust 0.585%, due 2/25/36, Series 2005-8, Class M1 (a) HSI Asset Securitization Corp. Trust 0.405%, due 5/25/37, Series 2007-WF1, Class 2A4 (a) IMC Home Equity Loan Trust 6.695%, due 8/20/29, Series 1998-3, Class A7 Impac CMB Trust 5.216%, due 12/25/32, Series 2002-9F, Class A1 0.995%, due 10/25/33, Series 2003-11, Class 2A1 (a) 1.055%, due 10/25/33, Series 2003-8, Class 2A1 (a) 0.975%, due 8/25/34, Series 2004-8, Class 3A (a) 1.055%, due 10/25/34, Series 2004-6, Class M2 (a) 1.805%, due 10/25/34, Series 2004-5, Class 1M4 (a) 1.880%, due 10/25/34, Series 2004-6, Class M4 (a) 1.805%, due 5/25/35, Series 2005-4, Class 2B1 (a) 0.905%, due 2/25/36, Series 2005-8, Class 2M2 (a) IndyMac INDX Mortgage Loan Trust 0.955%, due 5/25/34, Series 2004-AR10, Class 2A1 (a) 2.378%, due 6/25/35, Series 2005-AR7, Class 1A1 (a) 4.578%, due 12/25/35, Series 2006-R1, Class A3 (a) 2.595%, due 9/25/36, Series 2006-AR25, Class 6A1 (a) Irwin Home Equity 2.030%, due 1/25/34, Series 2004-A, Class M2 (a) 5.900%, due 9/25/37, Series 2006-3, Class 2A4 (d) Jefferies Securitization Trust 5.113%, due 7/26/37, Series 2009-R7, Class 9A1 (a)(d) JP Morgan Mortgage Trust 2.565%, due 2/25/35, Series 2005-A1, Class 4A1 (a) 2.781%, due 5/25/36, Series 2006-A3, Class 3A2 (a) The accompanying notes are an integral part of these financial statements. 23 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value Lavender Trust $ 5.500%, due 9/26/35, Series 2010-RR6A, Class A3 (d) $ 6.250%, due 9/26/36, Series 2010-RR10A, Class A3 (d) 6.000%, due 8/26/37, Series 2010-RR15A, Class A3 (d) Lehman Mortgage Trust 5.800%, due 1/25/36, Series 2005-3, Class 2A5 5.000%, due 4/25/36, Series 2006-2, Class 4A1 0.000%, due 6/25/37, Series 2007-5, Class PO1 (e) 0.000%, due 10/25/37, Series 2007-9, Class AP (e) Lehman Structured Securities Corp. 0.000%, due 7/26/24, Series 2002-GE1, Class A (d)(e)(f) Long Beach Mortgage Loan Trust 0.675%, due 1/21/31, Series 2000-1, Class AV1 (a) MASTR Adjustable Rate Mortgages Trust 0.485%, due 12/25/34, Series 2004-15, Class 6A1 (a) 2.455%, due 7/25/35, Series 2005-6, Class 5A1 (a) MASTR Alternative Loan Trust 4.500%, due 9/25/19, Series 2004-10, Class 1A1 MASTR Asset Backed Securities Trust 1.880%, due 2/25/34, Series 2004-WMC1, Class M2 (a) MASTR Reperforming Loan Trust 6.000%, due 8/25/34, Series 2005-1, Class 1A1 (d) 0.505%, due 5/25/35, Series 2005-2, Class 1A1F (a)(d) Merrill Lynch Mortgage Investors Trust 2.138%, due 3/25/33, Series 2003-A2, Class 2M1 (a) Merrill Lynch Mortgage Synthetic 0.921%, due 6/28/35, Series 2005-ACR1, Class M2 (a)(d) 0.966%, due 6/28/35, Series 2005-ACR1, Class M3 (a)(d) Morgan Stanley Dean Witter Capital I Trust 1.580%, due 10/25/31, Series 2001-NC3, Class M1 (a) The accompanying notes are an integral part of these financial statements. 24 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value Morgan Stanley Dean Witter Capital I Trust (Continued) $ 1.430%, due 2/25/32, Series 2001-AM1, Class M1 (a) $ Morgan Stanley Mortgage Loan Trust 2.429%, due 9/25/34, Series 2004-7AR, Class 2A7 (a) 6.000%, due 6/25/36, Series 2006-7, Class 5A2 New Century Alternative Mortgage Loan Trust 5.576%, due 10/25/36, Series 2006-ALT2, Class AF2 (a) Nomura Asset Acceptance Corp. 6.872%, due 2/19/30, Series 2001-R1A, Class A (a)(d) 0.605%, due 2/25/35, Series 2004-R3, Class AF (a)(d) 0.415%, due 7/25/35, Series 2005-AR3, Class 1A1 (a) Option One Mortgage Loan Trust 1.355%, due 1/25/32, Series 2001-4, Class M1 (a) PAMEX Mortgage Trust 1.855%, due 7/25/29, Series 1999-A, Class M2 (a)(d)(f) People’s Choice Home Loan Securities Trust 0.835%, due 12/25/35, Series 2005-4, Class 1A3 (a) PHH Alternative Mortgage Trust 6.000%, due 5/25/37, Series 2007-2, Class 3A1 Prime Mortgage Trust 7.000%, due 7/25/34, Series 2005-5, Class 1A1 8.000%, due 7/25/34, Series 2005-5, Class 1A3 6.000%, due 5/25/35, Series 2006-DR1, Class 2A2 (d) Provident Bank Home Equity Loan Trust 3.654%, due 1/25/30, Series 1998-4, Class A9 (a) RBSGC Mortgage Pass-Through Certificates 6.000%, due 6/25/37, Series 2008-B, Class A1 (d) RBSSP Resecuritization Trust 1.500%, due 7/26/37, Series 2010-4, Class 7A1X (d) Renaissance Home Equity Loan Trust 0.575%, due 11/25/34, Series 2004-3, Class AV1 (a) The accompanying notes are an integral part of these financial statements. 25 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value Residential Accredit Loans, Inc. $ 0.425%, due 5/25/46, Series 2006-QO5, Class 3A4 (a) $ Residential Asset Mortgage Products, Inc. 5.700%, due 10/25/31, Series 2001-RS3, Class AI5 (a) 5.910%, due 1/25/32, Series 2002-RS1, Class AI5 (a) 5.350%, due 6/25/32, Series 2004-RS7, Class AI4 (a) 0.775%, due 6/25/33, Series 2003-RS5, Class AIIB (a) 5.683%, due 9/25/33, Series 2003-RS8, Class MI1 0.535%, due 3/25/36, Series 2006-RS2, Class A3B (a) Residential Asset Securities Corp. 7.279%, due 4/25/32, Series 2002-KS2, Class AI5 4.620%, due 10/25/34, Series 2004-KS9, Class AI6 (a) 0.435%, due 4/25/36, Series 2006-EMX3, Class A3 (a) Residential Asset Securitization Trust 5.000%, due 8/25/19, Series 2004-A6, Class A1 Residential Funding Mortgage Securities I, Inc. 4.750%, due 6/25/33, Series 2003-S13, Class A1 5.500%, due 9/25/33, Series A-503-S17, Class A5 5.500%, due 9/25/33, Series 2003-S17, Class A3 2.723%, due 8/25/35, Series 2005-SA3, Class 1A (a) 0.000%, due 6/25/36, Series 2006-S5, Class A4 (e) 3.494%, due 11/25/36, Series 2006-SA4, Class 2A1 (a) Residential Fundings Securities Corp. 1.012%, due 3/25/33, Series 2002-RP1, Class A1 (a)(d) Saxon Asset Securities Trust 7.144%, due 3/25/29, Series 2001-2, Class AF5 The accompanying notes are an integral part of these financial statements. 26 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value Security National Mortgage Loan Trust $ 0.805%, due 11/25/34, Series 2004-2, Class AV (a)(d) $ 0.435%, due 1/25/37, Series 2006-3A, Class A1 (a)(d) 0.505%, due 4/25/37, Series 2007-1, Class 2A (a)(d) Southern Pacific Secured Assets Corp. 7.080%, due 3/25/28, Series 1998-1, Class A6 (a) STARM Mortgage Loan Trust 2.623%, due 2/25/37, Series 2007-1, Class 1A1 Structured Adjustable Rate Mortgage Loan Trust 2.393%, due 7/25/34, Series 2004-8, Class 2A2 (a) 2.439%, due 3/25/35, Series 2005-4, Class 1A1 (a) 2.485%, due 11/25/35, Series 2005-21, Class 3A1 (a) 2.456%, due 7/25/36, Series 2006-6, Class 1A1 (a) 2.486%, due 6/25/37, Series 2007-5, Class 2A1 (a) Structured Asset Investment Loan Trust 1.205%, due 8/25/33, Series 2003-BC9, Class M1 (a) Structured Asset Securities Corp. 8.414%, due 12/25/29, Series 2004-SC1, Class A (a)(d) 2.721%, due 7/25/32, Series 2002-14A, Class 1A1 (a) 2.378%, due 7/25/33, Series 2003-24A, Class 5A (a) 2.477%, due 11/25/33, Series 2003-34A, Class 3A6 (a) 4.920%, due 3/25/34, Series 2004-6XS, Class M1 5.500%, due 2/25/35, Series 2005-1, Class 7A6 0.505%, due 4/25/35, Series 2005-RF2, Class A (a)(d) 0.595%, due 6/25/35, Series 2005-9XS, Class 2A3 (a) 0.455%, due 1/25/37, Series 2007-GEL1, Class A3 (a)(d) TBW Mortgage-Backed Trust 0.355%, due 9/25/36, Series 2006-4, Class A3 (a) The accompanying notes are an integral part of these financial statements. 27 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value Terwin Mortgage Trust $ 1.555%, due 7/25/34, Series 2004-7HE, Class A3 (a)(d) $ 1.505%, due 3/25/35, Series 2005-4HE, Class M3 (a)(d) 0.465%, due 7/25/36, Series 2005-12AL, Class AV2 (a) Truman Capital Mortgage Loan Trust 3.655%, due 3/25/37, Series 2005-1, Class M2 (a)(d) Wachovia Mortgage Loan Trust, LLC 2.676%, due 8/20/35, Series 2005-A, Class 1A1 (a) 2.490%, due 10/20/35, Series 2005-B, Class 1A1 (a) WAMU Mortgage Pass-Through Certificates 2.274%, due 10/25/36, Series 2006-AR12, Class 1A1 1.851%, due 7/25/42, Series 2002-AR9, Class 2A Washington Mutual Mortgage Pass-Through Certificates 5.500%, due 4/25/22, Series 2007-2, Class 3A1 Washington Mutual MSC Mortgage Pass-Through Certificates 7.500%, due 7/25/34, Series 2004-RA4, Class 3A Wells Fargo Mortgage Backed Securities Trust 5.000%, due 5/25/20, Series 2005-5, Class 1A1 2.615%, due 1/25/35, Series 2004-DD, Class 1A1 (a) Total Residential Mortgage-Backed Securities – Non-Agency (cost $89,685,014) U.S. GOVERNMENT AGENCIES – 7.1% FNMA TBA 3.500%, due 12/15/25 (b) 5.000%, due 12/15/40 (b) 4.000%, due 12/15/41 (b) Total U.S. Government Agencies (cost $10,756,641) The accompanying notes are an integral part of these financial statements. 28 SEMPER MBS TOTAL RETURN FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value SHORT-TERM INVESTMENTS – 10.2% First American Government Obligations Fund – Class Z, 0.01% (c) $ Total Short-Term Investments (cost $15,599,000) Total Investments (cost $151,934,490) – 100.1% Liabilities less Other Assets – (0.1)% ) TOTAL NET ASSETS – 100.0% $ (a) Variable rate security.Rate shown reflects the rate in effect at November 30, 2014. (b) Security purchased on a when-issued basis.As of November 30, 2014, the total cost of investments purchased on a when-issued basis was $10,756,641 or 7.0% of total net assets. (c) Rate shown is the 7-day annualized yield as of November 30, 2014. (d) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in the program or other “qualified institutional buyers.”The Fund’s adviser has determined that such a security is liquid in accordance with the liquidity guidelines approved by the Board of Trustees of Advisors Series Trust.As of November 30, 2014, the value of these investments was $45,194,465 or 29.6% of total net assets. (e) Security is a zero coupon bond. Zero coupon bonds are issued at a substantial discount from their value at maturity. (f) Security valued at fair value using methods determined in good faith by or at the direction of the Board of Trustees of Advisors Series Trust. FNMA – Federal National Mortgage Association GNMA – Government National Mortgage Association REMIC – Real Estate Mortgage Investment Conduit TBA – To Be Announced The accompanying notes are an integral part of these financial statements. 29 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at November 30, 2014 Principal Amount/Shares Value ASSET-BACKED SECURITIES – 12.1% American Residential Properties Trust $ 1.904%, due 9/17/31, Series 2014-SFR1, Class B (a)(c) $ Avis Budget Rental Car Funding AESOP, LLC 2.100%, due 3/20/19, Series 2012-3A, Class A (c) Bush Truck Leasing, LLC 5.000%, due 9/25/18, Series 2011-AA, Class B (c) 5.000%, due 9/25/18, Series 2011-AA, Class C (c) Can Capital Funding, LLC 3.117%, due 4/15/20, Series 2014-1A, Class A (d) Conseco Financial Corp. 6.820%, due 5/15/29, Series 1997-5, Class A6 CPS Auto Receivables Trust 2.820%, due 4/16/18, Series 2011-A, Class A (c) Educational Services of America, Inc. 0.722%, due 2/26/29, Series 2013-1, Class A (a)(c) GE Business Loan Trust 0.442%, due 5/15/32, Series 2004-1, Class A (a)(c) 0.853%, due 5/15/32, Series 2004-1, Class B (a)(c) Hertz Vehicle Financing, LLC 1.120%, due 8/25/17, Series 2013-1A, Class A1 KeyCorp Student Loan Trust 0.764%, due 1/25/37, Series 2003-A, Class 2B (a) Marriott Vacation Club Owner Trust 4.809%, due 7/20/31, Series 2009-2A, Class A Montefiore Medical Center 3.896%, due 5/20/27 SLM Student Loan Trust 2.977%, due 9/15/32, Series 2003-C, Class A3 (a) 2.987%, due 9/15/32, Series 2003-C, Class A4 (a) Small Business Administration Participation Certificates 4.727%, due 2/10/19, Series 2009-P10A, Class 1 3.080%, due 9/1/19, Series 2009-10E, Class 1 4.233%, due 9/10/19, Series 2009-10B, Class 1 0.980%, due 9/1/22, Series 2012-10E, Class 1 Structured Asset Securities Corp. 3.357%, due 1/25/31, Series 2003-AL2, Class A The accompanying notes are an integral part of these financial statements. 30 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value Westgate Resorts, LLC $ 3.250%, due 12/20/26, Series 2014-1A, Class B $ Total Asset-Backed Securities (cost $7,538,864) COMMERCIAL MORTGAGE-BACKED SECURITIES – AGENCY – 13.1% GNMA REMIC Trust 2.237%, due 3/16/33, Series 2011-110, Class A 1.738%, due 1/16/34, Series 2011-161, Class A 1.350%, due 6/16/37, Series 2013-57, Class A 6.000%, due 12/20/39, Series 2010-14, Class QP 2.500%, due 8/16/41, Series 2014-52, Class CA (a) 2.400%, due 11/16/41, Series 2014-40, Class AC (a) 1.723%, due 8/16/42, Series 2013-46, Class AB 1.300%, due 2/16/46, Series 2013-68, Class AC 1.881%, due 3/16/46, Series 2013-46, Class AC (a) 1.884%, due 5/16/46, Series 2013-72, Class AC 1.042%, due 7/16/46, Series 2012-123, Class A 2.426%, due 3/16/48, Series 2013-78, Class AF 1.838%, due 8/16/51, Series 2013-15, Class AC Total Commercial Mortgage-Backed Securities – Agency (cost $8,261,278) COMMERCIAL MORTGAGE-BACKED SECURITIES – NON-AGENCY – 19.6% American Homes 4 Rent 1.600%, due 6/17/31, Series 2014-SFR1, Class B (a)(c) Banc of America Commercial Mortgage Trust 5.785%, due 6/10/49, Series 2007-3, Class AJ (a) 5.754%, due 2/10/51, Series 2007-4, Class A4 (a) 6.173%, due 2/10/51, Series 2008-1, Class ASB (a) Banc of America Large Loan 4.867%, due 12/20/41, Series 2010-UB4, Class A4B (a)(c)(d) Bear Stearns Commercial Mortgage Securities Trust 4.750%, due 6/11/41, Series 2005-PWR8, Class AJ The accompanying notes are an integral part of these financial statements. 31 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value Bear Stearns Commercial Mortgage Securities (Continued) $ 0.301%, due 1/12/45, Series 2007-T26, Class X1 (a)(c) $ 5.886%, due 6/11/50, Series 2007-PW17, Class AJ (a) 0.080%, due 6/11/50, Series 2007-PW18, Class X1 (a)(c) Citigroup Commercial Mortgage Trust 5.682%, due 10/15/41, Series 2004-C2, Class H (a)(c) Comm Mortgage Trust 6.850%, due 8/15/33, Series 2000-C1, Class G (a)(c) Credit Suisse First Boston Mortgage Securities Corp. 5.493%, due 11/15/37, Series 2004-C5, Class H (a)(c) FFCA Secured Lending Corp. 7.850%, due 5/18/26, Series 1999-2, Class WA1C (c)(d) 7.770%, due 9/18/27, Series 2000-1, Class A2 (c) Invitation Homes Trust 1.400%, due 12/17/30, Series 2013-SFR1, Class A (a)(c) 1.662%, due 6/17/31, Series 2014-SFR1, Class B (a)(c) 1.762%, due 9/18/31, Series 2014-SFR2, Class B (a)(c) JP Morgan Chase Commercial Mortgage Securities Trust 5.337%, due 5/15/47, Series 2006-LDP9, Class AMS LB-UBS Commercial Mortgage Securities Trust 0.849%, due 11/15/38, Series 2006-C7, Class XCL (a)(c) 4.856%, due 2/15/40, Series 2005-C1, Class D (a) Lehman Brothers Small Balance Commercial Mortgage Pass-Through Certificates 1.105%, due 2/25/30, Series 2005-1A, Class B (a)(c) The accompanying notes are an integral part of these financial statements. 32 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value ML-CFC Commercial Mortgage Trust $ 5.876%, due 6/12/46, Series 2006-2, Class B (a)(c) $ 0.384%, due 6/12/50, Series 2007-7, Class AMFL (a)(c) Morgan Stanley Capital I Trust 5.070%, due 12/13/41, Series 2005-T17, Class E (a)(c) 0.405%, due 4/12/49, Series 2007-HQ12, Class A2FL (a) 4.770%, due 7/15/56, Series 2005-IQ9, Class AJ Morgan Stanley Dean Witter Capital I Trust 6.000%, due 1/15/39, Series 2002-TOP7, Class H (c) Morgan Stanley Re-REMIC Trust 4.250%, due 12/19/40, Series 2011-KEY, Class A1 (c) Silver Bay Realty Trust 1.605%, due 9/17/31, Series 2014-1, Class B (a)(c) Wachovia Bank Commercial Mortgage Trust 0.235%, due 6/15/20, Series 2007-WHL8, Class A1 (a)(c) 5.306%, due 1/15/41, Series 2004-C11, Class B (a) WaMu Mortgage Pass-Through Certificates 1.913%, due 2/27/34, Series 2002-AR2, Class A (a) Total Commercial Mortgage-Backed Securities – Non-Agency (cost $12,365,235) MUNICIPAL BONDS – 10.6% Alaska – 0.2% Alaska Housing Finance Corp. Revenue Bonds 5.200%, due 6/1/33 (Callable 6/1/17) Florida – 1.4% Capital Trust Agency, Inc. Revenue Bonds 3.750%, due 12/1/26 (Callable 12/1/22) Florida HomeLoan Corp. 2.800%, due 7/1/41 (Callable 1/1/20) The accompanying notes are an integral part of these financial statements. 33 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value Georgia – 0.4% Georgia Housing & Finance Authority Revenue Bonds $ 4.250%, due 12/1/24 (Callable 6/1/19) $ Indiana – 0.2% Indiana Housing & Community Development Authority Revenue Bonds 4.550%, due 7/1/27 (Callable 7/1/16) Maryland – 0.2% Maryland Community Development Administration Revenue Bonds 4.000%, due 9/1/25 (Callable 3/1/22) Massachusetts – 1.7% Massachusetts Housing Finance Agency Revenue Bonds 4.782%, due 12/1/20(Callable 6/1/20) 4.750%, due 12/1/23 (Callable 12/1/16) (AGM Insured) Minnesota – 0.7% Minnesota Housing Finance Agency Revenue Bonds 2.350%, due 3/1/43 (Callable 7/1/22) New Hampshire – 0.8% New Hampshire Housing Finance Authority Revenue Bonds 3.750%, due 7/1/34(Callable 7/1/23) New Jersey – 1.6% New Jersey Higher Education Assistance Authority Revenue Bonds 4.000%, due 12/1/23(Callable 12/1/22) New Jersey Housing & Mortgage Finance Agency 1.960%, due 11/1/18 2.164%, due 11/1/19 Ohio – 0.8% Ohio Air Quality Development Authority Revenue Bonds 3.100%, due 3/1/23 The accompanying notes are an integral part of these financial statements. 34 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value Oregon – 0.3% State of Oregon Housing & Community Services Department Revenue Bonds $ 5.000%, due 1/1/42 (Callable 7/1/22) $ South Carolina – 0.5% South Carolina State Housing Finance & Development Authority Revenue Bonds 5.150%, due 7/1/37 (Callable 7/1/15) (AMBAC Insured) Tennessee – 1.1% Memphis Center City Revenue Finance Corp. Revenue Bonds 4.180%, due 11/1/21(AGM Insured) Tennessee Housing Development Agency Revenue Bonds 2.950%, due 1/1/17 Texas – 0.5% Bexar County Housing Finance Corp. Revenue Bonds 5.375%, due 10/1/39 (Callable 10/1/2016) Wisconsin – 0.2% Wisconsin Housing & Economic Development Authority Revenue Bonds 3.450%, due 4/1/20 Total Municipal Bonds (cost $6,608,344) PRINCIPAL ONLY BOND – 0.6% South Carolina Student Loan Corp. 0.655%, due 1/25/41 Total Principal Only Bond (cost $350,199) RESIDENTIAL MORTGAGE-BACKED SECURITIES – AGENCY – 5.8% FHLMC 8.850%, due 3/15/21, Series 129, Class H 3.250%, due 4/15/25, Series 3845, Class NA 3.500%, due 1/15/26, Series 3823, Class GA The accompanying notes are an integral part of these financial statements. 35 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value FHLMC (Continued) $ 3.500%, due 3/15/26, Series 3834, Class GA $ 2.000%, due 3/15/42, Series 4024, Class KP 2.000%, due 11/15/42, Series 4135, Class BQ 1.316%, due 10/25/44, Series T-62, Class 1A1 (a) FNMA 3.000%, due 9/25/37, Series 2010-34, Class JD 3.000%, due 10/25/38, Series 2010-137, Class MC 2.500%, due 10/25/39, Series 2010-118, Class DJ 2.000%, due 10/25/40, Series 2012-113, Class PB 3.000%, due 1/25/42, Series 2012-80, Class HD 1.000%, due 3/25/43, Series 2013-14, Class PB GNMA 5.477%, due 6/20/37, Series 2008-55, Class WT (a) 1.250%, due 12/16/27, Series 2012-143, Class XC 4.000%, due 10/20/38, Series 2009-75, Class LC 3.500%, due 9/16/39, Series 2010-144, Class DK 2.500%, due 9/20/39, Series 2010-150, Class GD Total Residential Mortgage-Backed Securities – Agency (cost $3,589,465) RESIDENTIAL MORTGAGE-BACKED SECURITIES – NON-AGENCY – 18.2% Aames Mortgage Trust 4.500%, due 3/25/33, Series 2002-2, Class A2 Accredited Mortgage Loan Trust 0.895%, due 10/25/33, Series 2003-2, Class A3 (a) Ameriquest Mortgage Securities, Inc. 0.895%, due 11/25/34, Series 2004-R11, Class A2 (a) Amortizing Residential Collateral Trust 0.735%, due 7/25/32, Series 2002-BC4, Class A (a) 0.795%, due 8/25/32, Series 2002-BC6, Class A1 (a) AMRECSO Residential Securities Corp. Mortgage Loan Trust 7.300%, due 2/25/28, Series 1998-2, Class A5 0.635%, due 7/25/28, Series 1998-3, Class A7 (a) The accompanying notes are an integral part of these financial statements. 36 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value Argent Securities, Inc. $ 2.780%, due 3/25/34, Series 2003-W7, Class M2 (a) $ 0.795%, due 6/24/34, Series 2004-W9, Class A2 (a) Asset Backed Funding Certificates 0.505%, due 7/25/35, Series 2005-OPT1, Class A1MZ (a) Banc of America Funding Corp. 2.006%, due 1/26/37, Series 2009-R6, Class 3A1 (a)(c) Banc of America Mortgage Securities, Inc. 2.616%, due 12/25/34, Series 2004-K, Class 4A1 (a) BCMSC Trust 7.180%, due 12/15/29, Series 1999-B, Class A3 (a) Bear Stearns Asset Backed Securities Trust 0.815%, due 10/25/32, Series 2002-2, Class A-1 (a) 5.500%, due 10/25/33, Series 2003-AC5, Class A2 0.895%, due 1/25/34, Series 2003-ABF1, Class A (a) 0.623%, due 9/25/34, Series 2005-CL1, Class A1 (a) Bear Stearns Mortgage Securities, Inc. 6.392%, due 3/25/31, Series 1997-6, Class 1A (a) Carrington Mortgage Loan Trust 0.255%, due 6/25/37, Series 07-HE1, Class A1 (a) Centex Home Equity Loan Trust 4.250%, due 12/25/31, Series 2003-A, Class AF4 4.660%, due 12/25/32, Series 2002-D, Class AF6 (a) Citigroup Mortgage Loan Trust, Inc. 0.565%, due 12/25/33, Series 2003-HE4, Class A (a)(c) ContiMortgage Home Equity Loan Trust 7.420%, due 3/15/28, Series 1997-1, Class M1 (a) Countrywide Alternative Loan Trust 5.500%, due 11/25/35, Series 2005-54CB, Class 1A7 5.500%, due 12/25/35, Series 2005-64CB, Class 1A7 The accompanying notes are an integral part of these financial statements. 37 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value Countrywide Home Loans $ 4.500%, due 1/25/19, Series 2004-J1, Class 1A1 $ Countywide Asset-Backed Certificates 1.760%, due 1/25/34, Series 2004-BC1, Class M2 (a) Credit-Based Asset Servicing and Securitization 3.950%, due 1/25/33, Series 2003-CB1, Class AF Delta Funding Home Equity Loan Trust 0.575%, due 6/25/27, Series 1997-2, Class A7 (a) Encore Credit Receivables Trust 0.645%, due 10/25/35, Series 2005-3, Class M2 (a) Equity One Mortgage Pass-Through Trust 0.405%, due 7/25/34, Series 2004-2, Class AV2 (a) GMACM Home Equity Loan Trust 0.595%, due 12/25/26, Series 2001-HE2, Class 1A1 (a) 4.590%, due 4/25/33, Series 2003-HE2, Class A5 GSAA Trust 5.053%, due 4/25/34, Series 2004-3, Class M1 GSMPS Mortgage Loan Trust 7.500%, due 1/25/35, Series 2005-RP1, Class 1A2 (c) HSI Asset Securitization Corp. Trust 0.445%, due 1/25/36, Series 2006-OPT2, Class 2A4 (a) 0.405%, due 5/25/37, Series 2007-WF1, Class 2A4 (a) Impac CMB Trust 5.216%, due 12/25/32, Series 02-9F, Class A1 5.867%, due 12/25/32, Series 02-9F, Class M1 Irwin Home Equity Loan Trust 5.420%, due 6/25/35, Series 2005-1, Class M1 Mastr Resecuritization Trust 2.905%, due 8/25/35, Series 2005-3CI, Class N1 (a)(c) Mastr Specialized Loan Trust 5.006%, due 7/25/35, Series 2005-02, Class A2 (a)(c) The accompanying notes are an integral part of these financial statements. 38 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value Mellon Residential Funding Corp. Mortgage Pass-Through Trust $ 2.609%, due 10/20/29, Series 1999-TBC3, Class A2 (a) $ Merrill Lynch Mortgage Synthetic 0.921%, due 6/28/35, Series 2005-ACR1, Class M2 (a)(c) RASC Trust 0.635%, due 8/25/35, Series 2005-KS8, Class M3 (a) 0.275%, due 2/25/37, Series 2007-KS2, Class AI2 (a) Renaissance Home Equity Loan Trust 0.575%, due 11/25/34, Series 2004-3, Class AV1 (a) Residential Asset Mortgage Products, Inc. 1.055%, due 8/25/34, Series 2004-RS8, Class MII1 (a) Residential Funding Mortgage Securities I, Inc. 3.494%, due 11/25/36, Series 2006-SA4, Class 2A1 (a) Saxon Asset Securities Trust 1.280%, due 12/25/32, Series 2002-3, Class M1 (a) Specialty Underwriting & Residential Finance Trust 0.855%, due 8/25/34, Series 2003-BC3, Class A (a) Structured Adjustable Rate Mortgage Loan Trust 0.800%, due 3/25/35, Series 2005-6XS, Class A4 (a) Structured Asset Securities Corp. Mortgage Loan Trust 5.000%, due 3/25/35, Series 2005-4XS, Class 1A3 Structured Asset Securities Corp. Mortgage Pass-Through Certificates 3.450%, due 2/25/32, Series 2002-AL1, Class A2 0.735%, due 1/25/33, Series 2002-HF1, Class A (a) 1.130%, due 12/25/33, Series 2003-S2, Class M1A (a) 5.370%, due 12/25/33, Series 2003-S2, Class M1F Terwin Mortgage Trust 0.465%, due 7/25/36, Series 2005-12AL, Class AV2 (a) UCFC Home Equity Loan 6.905%, due 4/15/30, Series 1998-D, Class MF1 The accompanying notes are an integral part of these financial statements. 39 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value Wells Fargo Mortgage Backed Securities Trust $ 2.615%, due 1/25/35, Series 04-DD, Class 1A1 (a) $ Total Residential Mortgage-Backed Securities – Non-Agency (cost $10,904,046) U.S. GOVERNMENT AGENCIES – 0.9% Aurora Military Housing LLC 5.350%, due 12/15/25 (d) Total U.S. Government Agencies (cost $551,432) SHORT-TERM INVESTMENTS – 26.9% Private Placement Participation Agreements – 5.8% Abington Emerson Reo III, 9.000%, 12/31/16 (d)(e) BasePoint – BP GFM Trust 10.000%, 5/5/17 (d)(g) BasePoint – BP Trust Series SLP-III, 8.000%, 5/5/17 (d)(h) 10.000%, 5/5/17 (d)(h) BasePoint Merchant Lending Trust, Series SPL-II 8.000%, due 5/31/15 (d)(f) Total Private Placement Participation Agreements (cost $3,629,497) Repurchase Agreements – 13.3% RBC Capital Markets Corp. 0.000%, dated 11/26/14, matures 12/3/14, repurchase price $3,142,500, collateralized by U.S. Treasury securities (i) RBC Capital Markets Corp. 0.000%, dated 11/26/14, matures 12/3/14, repurchase price $5,100,000, collateralized by U.S. Treasury securities (i) Total Repurchase Agreements (cost $8,242,500) The accompanying notes are an integral part of these financial statements. 40 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS at November 30, 2014, Continued Principal Amount/Shares Value Money Market Fund – 7.8% First American Government Obligations Fund – Class Z, 0.01% (b) $ Total Money Market Fund (cost $4,834,386) Total Short-Term Investments (cost $16,706,383) Total Investments (cost $66,875,246) – 107.5% Liabilities less Other Assets – (7.5)% ) TOTAL NET ASSETS – 100.0% $ (a) Variable rate security.Rate shown reflects the rate in effect at November 30, 2014. (b) Rate shown is the 7-day annualized yield as of November 30, 2014. (c) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in the program or other “qualified institutional buyers.”The Fund’s adviser has determined that such a security is liquid in accordance with the liquidity guidelines approved by the Board of Trustees of Advisors Series Trust.As of November 30, 2014, the value of these investments was $9,687,360 or 15.6% of total net assets. (d) Security valued at fair value using methods determined in good faith by or at the direction of the Board of Trustees of Advisors Series Trust. (e) Agreement is illiquid as of November 30, 2014.The Fund cannot sell or otherwise transfer this agreement without prior written approval of Abington Emerson Reo III. (f) Agreement is illiquid as of November 30, 2014.The Fund cannot sell or otherwise transfer this agreement without prior written approval of Basepoint Merchant Lending Trust, Series SPL-II. (g) Agreement is illiquid as of November 30, 2014.The Fund cannot sell or otherwise transfer this agreement without prior written approval of Basepoint – BP GFM Trust. (h) Agreement is illiquid as of November 30, 2014.The Fund cannot sell or otherwise transfer this agreement without prior written approval ofBP Trust Series SLP-III. (i) The Fund has sold the collateral related to the repurchase agreements held.See Note 2(F) in the Notes to Financial Statements for additional information. AGM – Assured Guaranty Municipal Corp. AMBAC – Ambac Assurance Corporation FHLMC – Federal Home Loan Mortgage Corporation FNMA – Federal National Mortgage Association GNMA – Government National Mortgage Association REMIC – Real Estate Mortgage Investment Conduit The accompanying notes are an integral part of these financial statements. 41 SEMPER FUNDS STATEMENTS OF ASSETS AND LIABILITIES at November 30, 2014 Semper MBS Total Semper Short Return Fund Duration Fund ASSETS Investments in securities, at value (identified cost $151,934,490 and $66,875,246, respectively) $ $ Cash Receivables Fund shares issued — Securities sold Interest Prepaid expenses Total assets LIABILITIES Due to broker (See Note 2(F)) — Payables Distributions — Investments purchased — Fund shares redeemed Due to Adviser 12b-1 fees Custody fees Administration and fund accounting fees Transfer agent fees and expenses Audit fees Shareholder reporting Chief Compliance Officer fee Legal fees Accrued expenses Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 42 SEMPER FUNDS STATEMENTS OF ASSETS AND LIABILITIES at November 30, 2014, Continued Semper MBS Total Semper Short Return Fund Duration Fund CALCULATION OF NET ASSET VALUE PER SHARE Investor Class Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Institutional Class Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net investment income/(loss) Accumulated net realized gain from investments and securities sold short Net unrealized appreciation/(depreciation) on: Investments ) Securities sold short — ) Net assets $ $ The accompanying notes are an integral part of these financial statements. 43 SEMPER FUNDS (This Page Intentionally Left Blank.) 44 SEMPER FUNDS STATEMENTS OF OPERATIONS For the Year Ended November 30, 2014 Semper MBS Total Semper Short Return Fund Duration Fund INVESTMENT INCOME Income Interest $ $ Total income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees 12b-1 fees – Investor Class (Note 5) Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Legal fees Trustees fees Printing and mailing expense Miscellaneous Insurance expense Interest expense (Note 7) — Total expenses before interest expense Interest expense — Less: Advisory fees waived by Adviser (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain/(loss) on investments Net change in unrealized appreciation/(depreciation) on investments ) Net realized and unrealized gain/(loss) on investments ) Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 45 SEMPER MBS TOTAL RETURN FUND STATEMENTS OF CHANGES IN NET ASSETS July 22, 2013* Year Ended through November 30, 2014 November 30, 2013 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain from investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class ) ) Institutional Class ) ) From net realized gain on investments Investor Class ) — Institutional Class ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of Period — End of Period $ $ Accumulated net investment income $ $ The accompanying notes are an integral part of these financial statements. 46 SEMPER MBS TOTAL RETURN FUND STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) A summary of share transactions is as follows: Investor Class Year Ended July 22, 2013* through November 30, 2014 November 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ Institutional Class Year Ended July 22, 2013* through November 30, 2014 November 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 47 SEMPER SHORT DURATION FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended November 30, 2014 November 30, 2013 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain from investments Net change in unrealized appreciation/(depreciation) from investments ) ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class ) ) Institutional Class ) ) From net realized gain on investments Investor Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of Year End of Year $ $ Accumulated net investment income $ $ The accompanying notes are an integral part of these financial statements. 48 SEMPER SHORT DURATION FUND STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) A summary of share transactions is as follows: Investor Class Year Ended Year Ended November 30, 2014 November 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase/(decrease) ) $ ) $ Institutional Class Year Ended Year Ended November 30, 2014 November 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 49 SEMPER MBS TOTAL RETURN FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Investor Class July 22, 2013* Year Ended through November 30, 2014 November 30, 2013 Net asset value, beginning of period $ $ Income from investment operations: Net investment income ^ Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) ) From net realized gain on investments ) — Total distributions ) ) Net asset value, end of period $ $ Total return % %+ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before fee waiver and expense reimbursement % %++ After fee waiver and expense reimbursement % %++ Ratio of net investment income to average net assets: Before fee waiver and expense reimbursement % %++ After fee waiver and expense reimbursement % %++ Portfolio turnover rate % %+ * Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. The accompanying notes are an integral part of these financial statements. 50 SEMPER MBS TOTAL RETURN FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Institutional Class July 22, 2013* Year Ended through November 30, 2014 November 30, 2013 Net asset value, beginning of period $ $ Income from investment operations: Net investment income ^ Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) ) From net realized gain on investments ) — Total distributions ) ) Net asset value, end of period $ $ Total return % %+ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before fee waiver and expense reimbursement % %++ After fee waiver and expense reimbursement % %++ Ratio of net investment income to average net assets: Before fee waiver and expense reimbursement % %++ After fee waiver and expense reimbursement % %++ Portfolio turnover rate % %+ * Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. The accompanying notes are an integral part of these financial statements. 51 SEMPER SHORT DURATION FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Investor Class December 23, 2010* through Year Ended November 30, November 30, Net asset value, beginning of period $ Income from investment operations: Net investment income ^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations Less distributions: From net investment income ) From net realized gain on investments ) ) ) — Total distributions ) Net asset value, end of period $ Total return % % % %+ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before fee waiver and expense reimbursement % % % %++ After fee waiver and expense reimbursement# % % % %++ Ratio of net investment income/(loss) to average net assets: Before fee waiver and expense reimbursement % )% )% )%++ After fee waiver and expense reimbursement % % % %++ Portfolio turnover rate 92
